Pope, Judge.
Tony Wallace was convicted of violating the Georgia Controlled Substances Act and sentenced to serve six years of imprisonment. His appointed counsel has filed a motion to withdraw pursuant to Anders v. California, 386 U. S. 738 (87 SC 1396, 18 LE2d 493) (1967). In accordance with Anders, counsel has filed a brief raising points of law which he considers arguably could support an appeal. In addition, as required by Bethay v. State, 237 Ga. 625 (229 SE2d 406) (1976), we have fully examined the record and transcript to determine independently if there are any meritorious errors of law. We are in agreement with counsel that the points raised are not meritorious and our independent examination has disclosed no errors of substance. The evidence adduced at trial was sufficient to enable any rational trier of fact to have found appellant guilty of selling marijuana beyond a reasonable doubt. See Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979). We therefore have granted the motion to withdraw and now affirm the conviction. See Snell v. State, 246 Ga. 648 (272 SE2d 348) (1980); Sankey v. State, 167 Ga. App. 224 (306 SE2d 357) (1983).

Judgment affirmed.


Banke, P. J., and Benham, J., concur.